Citation Nr: 0527155	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from September 1944 
to June 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for PTSD, and assigned a 10 
percent rating.  In an August 2002 decision, the RO increased 
the veteran's initial rating to 50 percent.




FINDING OF FACT

Throughout the period from the effective date of the grant of 
service connection the veteran's PTSD has not been so 
disabling as to cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.





CONCLUSION OF LAW

The criteria for a higher initial rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.126, 
4.130, Diagnostic Code 9411 (2004). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159 (b)(1) 
(2004).  In a letter dated May 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claim for an increased initial rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The May 2004 letter 
informed the veteran that the RO would obtain any relevant 
records from any Federal agency, including medical records 
from VA hospitals.  It also informed him that the RO would 
request any private medical records if the veteran completed 
an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The May 
2004 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to complete the enclosed VA Form 
21-4142s, showing the dates and places where he had received 
treatment for his PTSD.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The letter asked the veteran to provide any evidence 
or information that he had pertaining to his claim.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial decision in June 
2001, it is determined that he is not prejudiced by such 
failure.  VA has consistently asked the veteran for 
information about where and by whom he was treated for his 
PTSD throughout the period his claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the May 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in May 
2005, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the May 2004 VCAA letter.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

VA treatment records were submitted from 2001.  In January 
and February 2001, the veteran had a GAF of 70.  In March 
2001, the veteran's GAF was 65.  In April 2001, the veteran's 
GAF was 50.  In July 2001, the veteran's GAF was 55.  In 
August 2001, the veteran's GAF was 50.  In October 2001, the 
veteran's GAF was 50.  

The veteran underwent a VA examination in March 2001.  The 
veteran was neat in his dress.  He was goal-oriented and 
oriented as to time, place, and person.  He was able to 
organize his thoughts and express himself.  He had mild 
tension and anxiety.  He had mild depression.  There was no 
evidence of psychosis, delusions, hallucinations or 
organicity as noted.  His memory and judgment were good.  He 
had some insight.  He was diagnosed with PTSD, and assigned a 
GAF score of 74.  

The veteran underwent a VA examination in November 2002.  The 
examiner commented that at the veteran's age of 77, he did 
not have to discuss the question of employability.  The 
examiner commented that during the veteran's working years, 
he had a psychiatric hospitalization and solicited treatment.  
He had good contact with outside reality.  His vocabulary and 
sentence construction was superior.  He was diagnosed with 
PTSD.  The examiner commented that the veteran's GAF was not 
bad, and was about 55.  The examiner commented that the 
veteran appeared to enjoy his retirement and in spite of the 
occasional panic experiences, he appeared to be comfortable 
in his current status.  He stated that the veteran was not in 
psychiatric treatment.  

VA treatment records were submitted from 2002 to 2005.  In 
April 2003, the veteran stated that he had a panic attack 
about every other week.  In April 2005, the examiner 
commented that the veteran's PTSD was moderate to severe.  
His affect was reactive and had full range.  There were no 
psychotic delusions or auditory hallucinations.  There was no 
suicidal or homicidal ideation, intent or plans.  He 
exhibited insight and his judgment was fair.  The veteran 
denied a loss of interest in usually pleasurable things or 
feelings of sadness and hopelessness.  

The veteran underwent a VA examination in April 2005.  He had 
been treated at the VA Medical Center in Dallas since 2001, 
and was taking Clonazepam.  He avoided parties and volunteer 
work due to feelings of stress and anxiety and meeting 
people.  He stated that he was once a trial lawyer, but would 
no longer be able to do this work.  He had not done any work 
since 1989.  He felt that he had to stop working because he 
no longer enjoyed his job.  He stated that he was not into 
exercise but mowed the yard occasionally.  He left the 
shopping to his wife.  He avoided driving because traffic 
bothered him.  He admitted to passing suicidal ideation.  He 
felt depressed about losing friends.  He stated that he would 
never harm himself because that would hurt his wife.  He 
reported problems with depressed mood, loss of motivation, 
loss of taste and appetite, and poor concentration.  He 
stated that Dr. B at the VA had helped him adjust his life by 
reducing stress.  He stated that he socialized very little.  
He reported increasing restriction of his social activities 
due to loss of interest and anxiety about making preparations 
and meeting people.  He seemed to feel quite depressed about 
losing so many friends.  

He was depressed, had an anxious mood, and tearful affect.  
There was no evidence of delusional thinking.  He denied 
hallucinations.  He tended to close his eyes for periods 
while concentrating or recalling painful events.  He reported 
transient suicidal ideation with no intent or plan.  He was 
oriented in all spheres.  His concentration as measured by 
his ability to repeat digits forward and backward was poor.  
He was able to perform serial sevens with difficulty.  His 
short-term memory was poor.  His reasoning and judgment 
appeared intact.  He was reporting difficulties with panic 
attacks when he involved himself in many outside activities.  
As long as he stayed at home and restricted his activity, the 
panic attacks remained under control.  He was dissatisfied 
with this adjustment.  His speech was clear, coherent, and 
somewhat tangential.  

The examiner commented that the veteran was reporting some 
difficulties with activities of daily living related to 
anxiety and loss of motivation.  He stated that he had little 
desire to get up in the morning.  He appeared able to 
maintain personal hygiene.  He was experiencing anxiety and 
depression that interfered with his motivation to participate 
in outside activities, do volunteer work, or attend social 
functions.  He was diagnosed with PTSD, and dysthymic 
disorder related to deaths of friends, painful memories of 
World War II, and restricting activities due to anxiety.  His 
GAF was 50.  


Analysis

Regarding the veteran's claim for an increased initial rating 
for his PTSD, it is noted that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (CAVC) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  

In Fenderson, the CAVC held that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.") was not applicable 
where the veteran was expressing dissatisfaction with the 
initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating following the grant 
of service connection for PTSD.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

The general rating formula for mental disorders, including 
PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

According to the fourth edition of the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of between 51 and 60 means 
that the veteran has either moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of between 41 and 50 means that the veteran has 
either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 
between 31 and 40 means that the veteran has some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.

The veteran does not meet the criteria for a 70 percent 
rating.  Although the veteran admitted to passing suicidal 
ideation at his April 2005 VA examination, when he was seen 
at the VA Medical Center in the same month, the veteran's 
treating physician stated that the veteran did not have 
suicidal ideation, intent, or plans.  The veteran's speech 
has not been illogical, obscure, or irrelevant at his VA 
examinations or when he was seen for treatment.  Although the 
veteran's speech was somewhat tangential at his April 2005 VA 
examination, his speech was clear and coherent.  There was no 
evidence of obsessional rituals which interfered with routine 
activities, and the evidence did not show that the veteran 
had impaired impulse control or spatial disorientation.  He 
was oriented in all spheres at his most recent examination.  
Also, there was no evidence that the veteran neglected his 
personal appearance and hygiene.  At his April 2005 VA 
examination, the examiner described the veteran as casually 
groomed, and at the November 2002 VA examination, the veteran 
was described as neatly dressed.  

It is true that the veteran has difficulty in adapting to 
stressful circumstances, and difficulty in establishing and 
maintaining effective relationships, but the evidence does 
not show near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  

Also, while the veteran was assigned a GAF score of 50 
(indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning) by his treating 
physician in March and April 2001, as well as at his VA 
examination in April 2005, all of the other GAF scores (both 
by the veteran's treating physician as well as at VA 
examinations) have been at least 55.  At the VA examination 
in March 2001, the veteran's GAF score was 74, and at the 
November 2002 VA examination, the veteran's GAF score was 55.  
The examiner in November 2002 commented that the veteran's 
GAF score was not that bad.  As noted above, a GAF score of 
between 51 and 60 indicates only moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

Finally, even though the veteran had a GAF score of 50 at the 
April 2005 VA examination, this score was assigned for both 
the service-connected PTSD, and the veteran's non-service 
connected dysthymic disorder, which the examiner stated was 
due in part to the recent deaths of friends.  Also, when the 
veteran was seen at the VA Medical Center in the same month, 
he denied a loss of interest in usually pleasurable things or 
feelings of sadness and hopelessness.  

Thus, while there is some evidence showing difficulty in 
adapting to stressful circumstances and difficulty in 
establishing and maintaining effective relationships, on 
balance, the preponderance of the evidence is against the 
claim for a higher rating.  The symptoms experienced by the 
veteran are more akin to the criteria for the 50 percent 
rating-circumstantial speech, difficulty with complex 
instructions, impairment of memory, judgment, and abstract 
thinking, disturbance of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.  

While the veteran's PTSD has had consequences with regard to 
his employment, his disability does not have unusual 
manifestations and does not affect employment in ways that 
are not already taken into account under the provisions of 
the rating schedule.  It is important to note that, under the 
provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  In the absence of 
medical evidence showing frequent hospitalizations or marked 
interference with employability due to PTSD (i.e. 
interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the 50 percent rating assigned for 
PTSD was proper, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.  




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


